Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on November 26, 2021.

Status of Claims
Amendment of claim 1, cancellation of claims 9-16 and 19-20, and addition of claims 21-22 is acknowledged.
Claims 1-4, 17-18 and 21-22 are currently pending and are the subject of this office action.
Claims 1-4, 17-18 and 21-22 are presently under examination.

Priority
This application is a continuation of U.S. Patent Application No. 16/358,021, filed on March 19, 2019, now U.S. Patent No. 10,806,713, which is a divisional of U.S. Patent Application No.16/118,001, filed August 30, 2018, now U.S. Patent No. 10,485,778, which is continuation of U.S. Patent Application No. 15/812,821, filed November 14, 2017, now U.S. Patent No. 10,278,932, which is a continuation of U.S. Patent Application No. 15/339,752 filed October 31, 2016, now U.S. Patent No. 9,877,941, which claims priority to U.S. Provisional Patent Application No. 62/249,216, filed on October 31, 2015.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Ame3ndment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 17-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Keirstead et. al. (US 7,285,415), Sanberg et. al. (US 2002/0028510), Weiss et. al. (US 2007/0009491), Bertilsson et. al. (US 2005/0009742) and Sanders et. al. (Neurology (April 2014) 82(10 Supplement) pages 1-6).

glial cells like oligodendrocytes in vitro comprising culturing cells in a medium comprising one or more differentiation factors like: a ligand for a thyroid hormone receptor like triiodothyronine (T3, a thyroid hormone) (see columns 3 and 4 under summary).
Sanberg, teaches a method for inducing differentiation of pluripotent stem and/or progenitor cells into neuronal and glial cells like oligodendrocytes in vitro (see [0026], [0028] and [0053]).  The method includes culturing the cells in a medium comprising a differentiation agent such as: thyroid hormones like triiodothyronine (T3) and thyroxine (T4) (see [0038] and [0064]).
Weiss teaches that cells, when contacted with a thyroid hormone, T3 gives rise to a differentiated neuron, oligodendrocytes, astrocyte or mixtures thereof (see [0005]).
Bertilsson teaches that the thyroid hormone T3 promotes oligodendrocyte differentiation (see [0005])
None of the above references teaches culturing the cells in vitro with the RXR agonist IRX4204.  However, Sanders teaches that the compound IRX4204 is an RXR agonist that promotes differentiation of oligodendrocyte precursor cells (OPC, i.e. glial cells) into oligodendrocytes (i.e. glial cells) in vitro. 

In summary, the prior art teaches that compositions comprising:
1- The RXR agonist IRX4204, and 
2- Thyroid hormones in general and T4 (Thyroxine) in particular, and 
are known to induce differentiation of cells into glial cells in vitro.  

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to grow glial cells in vitro combining two compositions (the RXR agonist IRX4204 and the thyroid hormone T4 (Thyroxine)) each of which is taught by the prior art to be useful for the same purpose (grow glial cells in vitro), in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 

All this would result in the practice of claims 1-4 and 17-18 with a reasonable expectation of success.

For claim 21, Keirstead teaches a concentration of 40 ng/mL of T3 (see Table 2 on column 23). 
MPEP 2144.05 II A states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)”
Therefore, at the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to further make changes to the concentration disclosed by Keirstead, thus resulting in the practice of claim 21 with a reasonable expectation of success.

For claim 22, Sanders teaches that: “there was a dose-dependent increase in differentiation of OPCs into oligodendrocytes, including at concentrations as low as 0.1 nM” (see abstract).

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Applicant argues that:
Unexpected results
Examiner’s response:
Figure 6 shows, that even if one could consider the single point data wherein IRX is 1nM and T3 is 0.1 ng/mL as synergistic, all the other concentrations of T3 (0.01 ng/ml and 0.001 ng/ml) do not show any synergy.  Claim 1 does not have any limitation 
 Regarding claims 21 and 22: claim 21 requires T3 at 0.1 ng/mL, however there is no limitation for the IRX compound, and claim 22 requires 0.1 nM for the IRX compound, however there is no evidence that IRX at 0.1 nM shows any synergy and it also lacks any limitation on the amount of T3.

Applicant argues that:
The combination of Keirstead, Samberg and Weiss does not guide one preferentially to thyroid hormone over other possibilities for the claimed use.
Examiner’s response:
Keirstead teaches: “By way of example, stem cells can be cultured in a medium containing one or more differentiation factors such as T3, selenium or retinoic acid” (see column 3, lines 54-56), clearly indicating that T3 is one of three possible choices.
Sanberg teaches: “In addition, four factors: PDGF, CNTF, LIF and T3 have been identified which, individually, generate significant higher proportion of neurons, astrocytes, or oligodendrocytes” (see [0022]), clearly indicating that T3 is one of four possible choices.
Finally, Bertilsson teaches that the thyroid hormone T3 by itself promotes oligodendrocyte differentiation (see [0005]).


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
December 6, 2021.